WALTER M. ELSWICK, Judge.
On or about September 8, 1941, a state road commission truck operated by one of its employees in the city of Fairmont, West Virginia, skidded into a parked truck owned by claimant, Kettering Baking Company. The left fender and left quarter panel of claimant’s truck were damaged by reason thereof and it appears from a statement filed that it cost the claimant $8.16 to have its truck repaired.
From the investigation made by the state road commission it was found that the claim was one which should be paid, and payment is recommended by the commission, which recommendation is approved by the attorney general. The claim was filed and submitted by the state road commission with the clerk, on June 29, 1942.
From the record submitted we are of the opinion that an award should be made to claimant and an order will be entered recommending an award of eight dollars and sixteen cents ($8.16.)